—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging the administrative determination that found him guilty of violating the prison disciplinary rule which prohibits inmates from refusing to follow a direct order. Based upon our review of the record, we conclude that substantial evidence supports the determination of petitioner’s guilt. The correction officer who authored the misbehavior report testified that after ascertaining that a loud voice was coming from petitioner’s cell, he ordered petitioner to quiet down whereupon petitioner refused and became argumentative. Petitioner’s contrary testimony merely created a credibility issue for the Hearing Officer to resolve (see, Matter of Flowers v Barkley, 244 AD2d 682, 683). We find petitioner’s remaining contentions to be without merit.
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.